Appeal by defendant from a judgment of the former County Court, Kings County, rendered March 26, 1952 after a jury trial, convicting him of robbery in the first degree and imposing sentence. Judgment reversed on the law and a new trial granted. The findings of fact implicit in the jury’s verdict are affirmed. Defendant had testified in his own behalf, placing his credibility in issue. The court charged that there was testimony to the effect that defendant had been previously convicted of a crime, and that the jury could take such previous conviction into consideration in testing defendant’s credibility. Our' examination of the record discloses, and the District Attorney concedes, that there is no proof that the defendant had ever been previously convicted of a crime. In Our Opinion this error in the charge is of sufficient substance and prejudice to warrant reversal and a new trial despite the fact that defendant took no exception to the erroneous charge. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.